SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Execution of contracts for the pre-salt FPSOs Rio de Janeiro, 19 July 2012 – Petrobras informs that, together with its partners BG Group, Petrogal Brasil, and Repsol Sinopec Brasil SA, and through its Tupi BV and Guará BV affiliates, has approved the signature of ten contracts, totaling US$4.5 billion, for the construction of the first six topside modules and integration packages of the eight Replicant FPSOs (floating, production, storage and offloading units) which are being constructed in Brazil for the pre-salt projects in blocks BM-S-9 and BM-S-11 in Santos Basin. The contracts will be signed in the next few days. The companies DM Construtora de Obras Ltda/TKK Engenharia Ltda, IESA Oleo e Gas S.A., Tome Engenharia S.A./Ferrostaal Industrieanlagen GmbH, Keppel FELS do Brasil S.A., Jurong do Brasil Prestação de Serviços Ltda and Mendes Jr Trading Engenharia S.A./OSX Construção Naval S.A were hired for this service. The Replicant FPSOs are part of the first phase of the development agreed by the consortium in blocks BM-S-9 and BM-S-11.The two remaining topside modules and integration package contracts for the eight Replicants FPSOs are expected to be awarded within the next eighteen months with the same companies. In parallel to this contract award, the BM-S-11 consortia a decided to start a tender process for at least one additional chartered FPSO, to be used in areas with different topside requirements from those adopted by the Replicant FPSOs. The Block BM-S-11 consortium is operated by Petrobras (65%), in partnership with BG E&P Brasil Ltda (25%), and Petrogal Brasil (10%). The Block BM-S-9 consortium is operated by Petrobras (45%), in partnership with BG E&P Brasil Ltda (30%), and Repsol Sinopec Brasil (25%). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 19, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
